DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022, has been entered. 

Claim Objections
The objection to claim 14 is withdrawn in view of applicants’ claim amendments.  

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(b) rejection of claims 2 and 5-20 is withdrawn in view of applicants’ claim amendments. 
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The use of the term “about” in claims 1, 8, and 14 is a relative term which renders the claims indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term “about" is permissible since it permits some tolerance, and therefore encompasses values on either side of the claimed value or number.  In re Pappas, 214 F. 2d 172, 176-177, 102 USPQ 298, 301 (CCPA 1954).  However, applicants have not clearly exemplified the amounts above and below the claimed values which may be encompassed by the use of the word “about.”  Dependent claims 2-7, 9-13, and 15-20 are similarly rejected due to their director indirect dependence on claim 1, 8, or 14.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,413,844 to Beulens, et al. (hereinafter “Beulens”) in view of U.S. Patent Appl. Publ. No. 2011/0097902 to Singh, et al. (“Singh”) and further in view of U.S. Patent Appl. Publ. No. 2010/0273291 to Kryliouk, et al. (“Kryliouk”) and still further in view of U.S. Patent No. 7,064,073 to Gregory D. U’ren (“U’ren”). 
Regarding claim 1, Beulens teaches a method for reducing arsenic outgassing (see, e.g., the Abstract, Figs. 1-5, and entire reference), comprising:
providing a substrate having an arsenic-containing material formed thereupon in an epitaxial deposition chamber for depositing the arsenic-containing material on the substrate (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which teach steps (20) and (30) of exposing a Si wafer contained within a deposition chamber to an arsenic source gas in order to form an arsenic-doped layer); 
providing a flow of hydrogen or nitrogen gas into the degassing chamber (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which teach a step (50) of purging the reactor and substrate contained therein with an inert purge gas; see specifically col. 4, ll. 2-3 which teach that nitrogen or H2 may be used as an inert gas); 
ceasing the flow of hydrogen or nitrogen gas into the degassing chamber (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which teach that after purging with an inert gas in step (50), the wafer is exposed to a film forming gas in step (100) which necessarily means or, alternatively, would be reasonably expected to mean that the flow of the inert purge gas is ceased);
flowing oxygen and nitrogen gas into the degassing chamber to reduce arsenic outgassing on the substrate to a first amount of arsenic (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which a step (100) of exposing the wafer to a film forming gas such as nitrous oxide (N2O) or nitric oxide (NO) in order to form an oxide film which confines the arsenic in the semiconductor structure);
ceasing the flow of oxygen and nitrogen gas into the degassing chamber (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which teach that after exposing the wafer to a film forming gas it is cooled down to an unloading temperature in step (60) and is then unloaded from the reaction chamber which necessarily means or, alternatively, would be reasonably expected to mean that the flow of oxygen and nitrogen gas is ceased).  
Beulens does not explicitly teach that the substrate having an arsenic-containing material formed thereupon is transferred from an epitaxial deposition chamber for depositing an arsenic-containing material on a substrate to a degassing chamber for reducing arsenic outgassing on the substrate.  However, in Figs. 1-3, ¶¶[0003]-[0009], and ¶¶[0022]-[0030] as well as elsewhere throughout the entire reference Singh teaches a system and process for minimizing the transfer of contaminants occurring from processing a substrate which does not substantially decrease the wafer processing throughput.  In one embodiment the substrate is first subject to the desired processing in the process chamber in step (116) and is then transferred to a degas chamber (120) where the processed wafer is then treated in the degas chamber in step (124) using a process which removes contaminant sources from the wafer.  By performing the decontamination step in a separate degas chamber rather than in the process chamber the throughput of the overall process can be improved.  Thus, in view of the teachings of Singh an ordinary artisan would be motivated to perform the method of forming a sealant layer on an As-doped Si substrate in the method of Beulens in a degas chamber that is separate from the process chamber used for arsenic doping with the motivation for doing so being to improve the throughput of the doping process and further reduce the propensity for contamination from arsenic residue.  
Beulens and Singh do not explicitly teach the steps of providing the flow of hydrogen or nitrogen gas into the degassing chamber occurs at a first pressure between 1 Torr and 100 Torr; reducing pressure in the degassing chamber from the first pressure to a second pressure for about 5 to about 30 seconds to stabilize the flow of hydrogen or nitrogen gas and remove arsenic extracted from the substrate; and restoring pressure in the degassing chamber from the second pressure to the first pressure.  However, in Fig. 7 and ¶¶[0086]-[0102] as well as elsewhere throughout the entire reference Kryliouk teaches an analogous cleaning process (700) that may be used for cleaning substrate processing chambers.  During the initial stages of the cleaning process in steps (710) and (720) the chamber is purged/evacuated to remove unwanted reaction by-products formed during the deposition process.  In ¶[0087] Kryliouk specifically teaches flowing a purge gas comprised of nitrogen or hydrogen at a chamber pressure from 0.5 to 150 Torr and that the total chamber pressure may be varied throughout the purge process.  Then in ¶¶[0088]-[0089] and step (720) Kryliouk further teaches that multiple cycles of a purge/evacuation process may be used to aid in removal of reaction by-products and that during the depressurization step the chamber pressure is reduced to 0.001 to 40 Torr for a time period of 0.5 to 20 seconds.  Thus, a person of ordinary skill in the art would look to the teachings of Kryliouk and would be motivated to utilize a purge/evacuation cycle comprised of a purge step of flowing nitrogen or hydrogen gas at a pressure of 0.5 to 150 Torr and a depressurization step where the pressure is reduced to 0.001 to 40 Torr for a time period of 0.5 to 20 seconds in order to facilitate more efficient removal of gaseous contaminants before performing the cleaning Beulens and Singh.  
Beulens, Singh, and Kryliouk do not explicitly teach flowing a chlorine-containing gas into the degassing chamber to clean the degassing chamber after the substrate is removed; and ceasing the flow of the chlorine-containing gas into the degassing chamber.  However, in Figs. 1-2 and col. 2, l. 47 to col. 4, l. 26 U’ren teaches a method of cleaning a chamber that has been exposed to a heavily doped silicon substrate.  In step (103) the wafer is first removed from the chamber and this is followed by step (105) where the chamber is subject to a dry etch in order to remove doped silicon and step (107) where the flow of the etchant is stopped and the chamber is baked to remove any remaining dopants.  As explained specifically in col. 3, ll. 43-51, the dry etch process is performed using HCl as the etchant.  Thus, in view of the teachings of U’ren an ordinary artisan would be inclined to clean the chamber utilized in the method of Beulens with an etchant such as HCl after the substrate has been removed with the motivation for doing so being to avoid cross-contamination between subsequently processed wafers.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 4, Beulens, Singh, and U’ren do not explicitly teach that providing the flow of hydrogen or nitrogen gas into the degassing chamber occurs for between 1 minute and 10 minutes at a flow rate between 10 slm and 30 slm.  However, as noted supra with respect to the rejection of claim 1, in ¶[0087] Kryliouk specifically teaches flowing a purge gas comprised of nitrogen or hydrogen at a chamber pressure from 0.5 to 150 Torr and a flow rate of 1,000 to 30,000 sccm (i.e., 1 to 30 slm) for a time period of 30 s to 5 min during the purge step.  Thus, a person of ordinary skill in the art would look to the teachings of Kryliouk and would be motivated to utilize a purge/evacuation cycle comprised of a purge step of flowing nitrogen or hydrogen gas as claimed in order to facilitate more efficient removal of gaseous contaminants before performing the cleaning Beulens and Singh.

Claims 2, 8, 10, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beulens in view of Singh and further in view of Kryliouk and U’ren and still further in view of U.S. Patent Appl. Publ. No. 2009/0078871 to Walther, et al. (“Walther”). 
Regarding claim 2, Beulens, Singh, Kryliouk, and U’ren do not explicitly teach detecting the first amount of arsenic outgassing.  However, in Fig. 1 and ¶¶[0016]-[0024] as well as elsewhere throughout the entire reference Walther teaches an embodiment of a workpiece processing system (100) which includes, inter alia, a light source (160) and a detector (162), both of which are arranged above a substrate (120) supported by a platen (114).  The light source (160) emits electromagnetic waves (165) having a frequency that is selected to maximize deflection and/or absorption by outgassing products (190) such that the rate of outgassing can be measured.  Thus, an ordinary artisan would inclined to utilize a light source (160) and detector (162) to as per the teachings of Walther to detect the level of arsenic outgassing present in the degassing chamber in the method of Beulens, Singh, Kryliouk, and U’Ren with the motivation for doing so being to precisely determine when the concentration of outgassed arsenic species has been reduced to the desired level.  
Regarding claim 8, Beulens teaches a method for reducing arsenic outgassing (see, e.g., the Abstract, Figs. 1-5, and entire reference), comprising:
depositing an arsenic-containing material on a first substrate in an epitaxial deposition chamber (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which teach steps (20) and (30) of exposing a Si wafer contained within a deposition chamber to an arsenic source gas in order to form an arsenic-doped layer);
reducing arsenic outgassing on the first substrate (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which teach a step (50) of purging the reactor and substrate contained therein with an inert purge gas; see specifically col. 4, ll. 2-3 which teach that nitrogen or H2 may be used as an inert gas), wherein the reducing arsenic outgassing comprises:
providing a flow of hydrogen or nitrogen gas into the degassing chamber (see specifically col. 4, ll. 2-3 which teach that nitrogen or H2 may be used as an inert gas); 
ceasing the flow of hydrogen or nitrogen gas into the degassing chamber (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which teach that after purging with an inert gas in step (50), the wafer is exposed to a film forming gas in step (100) which necessarily means or, alternatively, would be reasonably expected to mean that the flow of the inert purge gas is ceased);
flowing oxygen and nitrogen gas into the degassing chamber to reduce arsenic outgassing on the first substrate to a first amount of arsenic (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which a step (100) of exposing the wafer to a film forming gas such as nitrous oxide (N2O) or nitric oxide (NO) in order to form an oxide film which confines the arsenic in the semiconductor structure);
ceasing the flow of oxygen and nitrogen gas into the degassing chamber (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which teach that after exposing the wafer to a film forming gas it is cooled down to an unloading temperature in step (60) and is then unloaded from the reaction chamber which necessarily means or, alternatively, would be reasonably expected to mean that the flow of oxygen and nitrogen gas is ceased).  
Beulens does not explicitly teach the step of transferring the first substrate from the epitaxial deposition chamber to a degassing chamber and depositing an arsenic-containing material on a second substrate in the epitaxial deposition chamber while reducing arsenic outgassing on the first substrate in the degassing chamber.  However, in Figs. 1-3, ¶¶[0003]-[0009], and ¶¶[0022]-[0030] as well as elsewhere throughout the entire reference Singh teaches a system and process for minimizing the transfer of contaminants occurring from processing a substrate which does not substantially decrease the wafer processing throughput.  In one embodiment the substrate is first subject to the desired processing in the process chamber in step (116) and is then transferred to a degas chamber (120) where the processed wafer is then treated in the degas chamber in step (124) using a process which removes contaminant sources from the wafer.  By performing the decontamination step in a separate degas chamber rather than in the process chamber the throughput of the overall process can be improved such that a second wafer can be subject to arsenic doping in the process chamber while the first wafer is subject to the decontamination step in the degas chamber.  Thus, in view of the teachings of Singh an ordinary artisan would be motivated to perform the method of forming a sealant layer on an As-doped Si substrate in the method of Beulens in a degas chamber that is separate from the process chamber used for arsenic doping such that a second substrate can simultaneously be transferred into and subject to arsenic doping within the process chamber with the motivation for doing so being to improve the throughput of the doping process and further reduce the propensity for contamination from arsenic residue present in each individual wafer.  
Beulens and Singh do not explicitly teach the steps of providing the flow of hydrogen or nitrogen gas into the degassing chamber occurs at a first pressure between 1 Torr and 100 Torr; reducing pressure in the degassing chamber from the first pressure to a second pressure for about 5 to about 30 seconds to stabilize the flow of hydrogen or nitrogen gas and remove arsenic extracted from the substrate; and restoring pressure in the degassing chamber from the second pressure to the first pressure.  However, in Fig. 7 and ¶¶[0086]-[0102] as well as elsewhere throughout the entire reference Kryliouk teaches an analogous cleaning process (700) that may be used for cleaning substrate processing chambers.  During the initial stages of the cleaning process in steps (710) and (720) the chamber is purged/evacuated to remove unwanted reaction by-products formed during the deposition process.  In ¶[0087] Kryliouk specifically teaches flowing a purge gas comprised of nitrogen or hydrogen at a chamber pressure from 0.5 to 150 Torr and that the total chamber pressure may be varied throughout the purge process.  Then in ¶¶[0088]-[0089] and step (720) Kryliouk further teaches that multiple cycles of a purge/evacuation process may be used to aid in removal of reaction by-products and that during the depressurization step the chamber pressure is reduced to 0.001 to 40 Torr for a time period of 0.5 to 20 seconds.  Thus, a person of ordinary skill in the art would look to the teachings of Kryliouk and would be motivated to utilize a purge/evacuation cycle comprised of a purge step of flowing nitrogen or hydrogen gas at a pressure of 0.5 to 150 Torr and a depressurization step where the pressure is reduced to 0.001 to 40 Torr for a time period of 0.5 to 20 seconds in order to facilitate more efficient removal of gaseous contaminants before performing the cleaning Beulens and Singh.  
Beulens, Singh, and Kryliouk do not explicitly teach flowing a chlorine-containing gas into the degassing chamber to clean the degassing chamber after the substrate is removed and ceasing the flow of the chlorine-containing gas into the degassing chamber.  However, in Figs. 1-2 and col. 2, l. 47 to col. 4, l. 26 U’ren teaches a method of cleaning a chamber that has been exposed to a heavily doped silicon substrate.  In step (103) the wafer is first removed from the chamber and this is followed by step (105) where the chamber is subject to a dry etch in order to remove doped silicon and step (107) where the flow of the etchant is stopped and the chamber is baked to remove any remaining dopants.  As explained specifically in col. 3, ll. 43-51, the dry etch process is performed using HCl as the etchant.  Thus, in view of the teachings of U’ren an ordinary artisan would be inclined to clean the chamber utilized in the method of Beulens with an etchant such as HCl after the substrate has been removed with the motivation for doing so being to avoid cross-contamination between subsequently processed wafers.  
Beulens, Singh, Kryliouk, and U’ren do not explicitly teach detecting the first amount of arsenic.  However, in Fig. 1 and ¶¶[0016]-[0024] as well as elsewhere throughout the entire reference Walther teaches an embodiment of a workpiece processing system (100) which includes, inter alia, a light source (160) and a detector (162), both of which are arranged above a substrate (120) supported by a platen (114).  The light source (160) emits electromagnetic waves (165) having a frequency that is selected to maximize deflection and/or absorption by outgassing products (190) such that the rate of outgassing can be measured.  Thus, an ordinary artisan would inclined to utilize a light source (160) and detector (162) to as per the teachings of Walther to detect the level of arsenic outgassing present in the degassing chamber in the method of Beulens, Singh, Kryliouk, and U’ren with the motivation for doing so being to precisely determine when the concentration of outgassed arsenic species has been reduced to the desired level.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 10, Beulens, Singh, and U’ren do not explicitly teach that providing the flow of hydrogen or nitrogen gas into the degassing chamber occurs for between 1 minute and 10 minutes at a flow rate between 10 slm and 30 slm.  However, as noted supra with respect to the rejection of claim 8, in ¶[0087] Kryliouk specifically teaches flowing a purge gas comprised of nitrogen or hydrogen at a chamber pressure from 0.5 to 150 Torr and a flow rate of 1,000 to 30,000 sccm (i.e., 1 to 30 slm) for a time period of 30 s to 5 min during the purge step.  Thus, a person of ordinary skill in the art would look to the teachings of Kryliouk and would be motivated to utilize a purge/evacuation cycle comprised of a purge step of flowing nitrogen or hydrogen gas as claimed in order to facilitate more efficient removal of gaseous contaminants before performing the cleaning Beulens and Singh.
Regarding claim 14, Beulens teaches a method for reducing arsenic outgassing, comprising:
providing a substrate having an arsenic-containing material formed thereupon in an epitaxial deposition chamber for depositing the arsenic-containing material on the substrate (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which teach steps (20) and (30) of exposing a Si wafer contained within a deposition chamber to an arsenic source gas in order to form an arsenic-doped layer);
providing a flow of hydrogen or nitrogen gas into the degassing chamber (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which teach a step (50) of purging the reactor and substrate contained therein with an inert purge gas; see specifically col. 4, ll. 2-3 which teach that nitrogen or H2 may be used as an inert gas); 
ceasing the flow of hydrogen or nitrogen gas into the degassing chamber (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which teach that after purging with an inert gas in step (50), the wafer is exposed to a film forming gas in step (100) which necessarily means or, alternatively, would be reasonably expected to mean that the flow of the inert purge gas is ceased);
flowing a mixture of oxygen and nitrogen gas into the degassing chamber to reduce arsenic outgassing on the substrate to a first amount (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which a step (100) of exposing the wafer to a film forming gas such as nitrous oxide (N2O) or nitric oxide (NO) in order to form an oxide film which confines the arsenic in the semiconductor structure);
ceasing the flow of oxygen and nitrogen gas into the degassing chamber (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which teach that after exposing the wafer to a film forming gas it is cooled down to an unloading temperature in step (60) and is then unloaded from the reaction chamber which necessarily means or, alternatively, would be reasonably expected to mean that the flow of oxygen and nitrogen gas is ceased); 
removing the substrate from the degassing chamber after the ceasing the flow of the oxygen and nitrogen gas (see, e.g., Figs. 2-4 and col. 2, l. 36 to col. 4, l. 53 which teach that in step (70) the wafer is unloaded from the reaction chamber).  
Beulens does not explicitly teach transferring the substrate having an arsenic-containing material formed thereupon from an epitaxial deposition chamber for depositing the arsenic-containing material on the substrate to a degassing chamber for reducing arsenic outgassing on the substrate.  However, in Figs. 1-3, ¶¶[0003]-[0009], and ¶¶[0022]-[0030] as well as elsewhere throughout the entire reference Singh teaches a system and process for minimizing the transfer of contaminants occurring from processing a substrate which does not substantially decrease the wafer processing throughput.  In one embodiment the substrate is first subject to the desired processing in the process chamber in step (116) and is then transferred to a degas chamber (120) where the processed wafer is then treated in the degas chamber in step (124) using a process which removes contaminant sources from the wafer.  By performing the decontamination step in a separate degas chamber rather than in the process chamber the throughput of the overall process can be improved.  Thus, in view of the teachings of Singh an ordinary artisan would be motivated to perform the method of forming a sealant layer on an As-doped Si substrate in the method of Beulens in a degas chamber that is separate from the process chamber used for arsenic doping with the motivation for doing so being to improve the throughput of the doping process and further reduce the propensity for contamination from arsenic residue.  
Beulens and Singh do not explicitly teach the steps of providing the flow of hydrogen or nitrogen gas into the degassing chamber occurs at a first pressure between 1 Torr and 100 Torr; reducing pressure in the degassing chamber from the first pressure to a second pressure for about 5 to about 30 seconds to stabilize the flow of hydrogen or nitrogen gas and remove arsenic extracted from the substrate; and restoring pressure in the degassing chamber from the second pressure to the first pressure.  However, in Fig. 7 and ¶¶[0086]-[0102] as well as elsewhere throughout the entire reference Kryliouk teaches an analogous cleaning process (700) that may be used for cleaning substrate processing chambers.  During the initial stages of the cleaning process in steps (710) and (720) the chamber is purged/evacuated to remove unwanted reaction by-products formed during the deposition process.  In ¶[0087] Kryliouk specifically teaches flowing a purge gas comprised of nitrogen or hydrogen at a chamber pressure from 0.5 to 150 Torr and that the total chamber pressure may be varied throughout the purge process.  Then in ¶¶[0088]-[0089] and step (720) Kryliouk further teaches that multiple cycles of a purge/evacuation process may be used to aid in removal of reaction by-products and that during the depressurization step the chamber pressure is reduced to 0.001 to 40 Torr for a time period of 0.5 to 20 seconds.  Thus, a person of ordinary skill in the art would look to the teachings of Kryliouk and would be motivated to utilize a purge/evacuation cycle comprised of a purge step of flowing nitrogen or hydrogen gas at a pressure of 0.5 to 150 Torr and a depressurization step where the pressure is reduced to 0.001 to 40 Torr for a time period of 0.5 to 20 seconds in order to facilitate more efficient removal of gaseous contaminants before performing the cleaning Beulens and Singh.  
Beulens, Singh, and Kryliouk do not explicitly teach flowing a chlorine-containing gas into the degassing chamber to clean the degassing chamber after the substrate is removed and ceasing the flow of the chlorine-containing gas into the degassing chamber.  However, in Figs. 1-2 and col. 2, l. 47 to col. 4, l. 26 U’ren teaches a method of cleaning a chamber that has been exposed to a heavily doped silicon substrate.  In step (103) the wafer is first removed from the chamber and this is followed by step (105) where the chamber is subject to a dry etch in order to remove doped silicon and step (107) where the flow of the etchant is stopped and the chamber is baked to remove any remaining dopants.  As explained specifically in col. 3, ll. 43-51, the dry etch process is performed using HCl as the etchant.  Thus, in view of the teachings of U’ren an ordinary artisan would be inclined to clean the chamber utilized in the method of Beulens with an etchant such as HCl after the substrate has been removed with the motivation for doing so being to avoid cross-contamination between subsequently processed wafers.  
Beulens, Singh, Kryliouk, and U’ren do not explicitly teach detecting an endpoint based on a concentration of arsenic within the degassing chamber.  However, in Fig. 1 and ¶¶[0016]-[0024] as well as elsewhere throughout the entire reference Walther teaches an embodiment of a workpiece processing system (100) which includes, inter alia, a light source (160) and a detector (162), both of which are arranged above a substrate (120) supported by a platen (114).  The light source (160) emits electromagnetic waves (165) having a frequency that is selected to maximize deflection and/or absorption by outgassing products (190) such that the rate of outgassing can be measured.  Thus, an ordinary artisan would inclined to utilize a light source (160) and detector (162) to as per the teachings of Walther to detect the level of arsenic outgassing present in the degassing chamber in the method of Beulens, Singh, Kryliouk, and U’ren with the motivation for doing so being to precisely determine when the concentration of outgassed arsenic species has been reduced to the desired level.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 15, Buelens, Singh, Kryliouk, and U’ren do not explicitly teach that the arsenic detecting device detects the endpoint by one of detecting the concentration of arsenic over a period of time and detecting a rate of change of arsenic concentration.  However, as noted supra with respect to the rejection of claim 14, in Fig. 1 and ¶¶[0016]-[0024] as well as elsewhere throughout the entire reference Walther teaches an embodiment of a workpiece processing system (100) which includes, inter alia, a light source (160) and a detector (162), both of which are arranged above a substrate (120) supported by a platen (114).  The light source (160) emits electromagnetic waves (165) having a frequency that is selected to maximize deflection and/or absorption by outgassing products (190) such that the rate of outgassing can be measured by the detector (162).  Furthermore, since the detector (162) is capable of measuring changes in the absorption of electromagnetic waves (165) over time, it is necessarily capable of or, alternatively, would be reasonably expected to be capable of detecting an endpoint by measuring a change in the arsenic concentration and/or a rate of change in the arsenic concentration over time.  
Regarding claim 17, Beulens, Singh, and U’ren do not explicitly teach that providing the flow of hydrogen or nitrogen gas into the degassing chamber occurs for between 1 minute and 10 minutes at a flow rate between 10 slm and 30 slm.  However, as noted supra with respect to the rejection of claim 14, in ¶[0087] Kryliouk specifically teaches flowing a purge gas comprised of nitrogen or hydrogen at a chamber pressure from 0.5 to 150 Torr and a flow rate of 1,000 to 30,000 sccm (i.e., 1 to 30 slm) for a time period of 30 s to 5 min during the purge step.  Thus, a person of ordinary skill in the art would look to the teachings of Kryliouk and would be motivated to utilize a purge/evacuation cycle comprised of a purge step of flowing nitrogen or hydrogen gas as claimed in order to facilitate more efficient removal of gaseous contaminants before performing the cleaning Beulens and Singh.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beulens in view of Singh and further in view of Kryliouk and U’ren and still further in view of U.S. Patent Appl. Publ. No. 2003/0224619 to Ono, et al. (“Ono”). 
Regarding claim 3, Beulens teaches that a temperature in the degassing chamber is between 100 °C and 300 °C during flowing oxygen and nitrogen gas into the degassing chamber to reduce arsenic outgassing on the substrate to the first amount (See, e.g., col. 4, ll. 13-39 which teach that exposing the As-doped Si substrate to N2O or NO to form a 1 to 3 nm oxide layer may be performed during cool-down or at the unloading temperature which is preferably less than 750 °C.  It is noted that although Beulens teaches that the unloading temperature is preferably greater than 550 °C in order to maximize throughput, as explained supra with respect to the rejection of claim 1, the use of a separate degassing chamber as per the teachings of Singh would facilitate the use of lower oxidation temperatures as the cool-down process would not tie up the process chamber used for As doping and, as such, would not lead to a reduction in throughput.  Since the oxidation temperature used in the method of Beulens determines the oxide thickness it is therefore considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal annealing temperature required during the N2O or NO thermal oxidation process of Beulens, including within the claimed range of 100 to 300 °C, which is necessary to produce the oxide thickness necessary to inhibit arsenic outgassing from the substrate.  
Even if it is assumed arguendo that Beulens does not explicitly teach utilizing a temperature of 100 to 300 °C when flowing a mixture of oxygen and nitrogen gas into the degassing chamber, this would have been obvious in view of Ono.  In Figs. 1-3 and ¶¶[0013]-[0024] as well as elsewhere throughout the entire reference Ono teaches a method of low temperature oxidation of a silicon substrate using N2O at temperatures ranging from 50 to 350 °C by photodissociation.  The low temperature oxidation process utilized by Ono facilitates the use of, for example, plastic substrates that would otherwise be destroyed by thermal oxidation at elevated temperatures.  Thus, in view of the teachings of Ono an ordinary artisan would readily recognize that the oxidation process via N2O or NO exposure utilized in the method of Beulens may be performed at temperatures as low as 100 to 300 °C with the motivation for doing so being to minimize or avoid further outdiffusion of arsenic during the oxidation process. 

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beulens in view of Singh and further in view of Krilyouk and U’ren and still further in view of U.S. Patent Appl. Publ. No. 2003/0138562 to Subramony, et al. (“Subramony”). 
Regarding claim 5, Beulens teaches that the flowing oxygen and nitrogen gas into the degassing chamber to reduce arsenic outgassing on the substrate to the first amount comprises:
flowing oxygen gas into the degassing chamber after flowing nitrogen gas into the degassing chamber (see, e.g., Example 1 in col. 3, l. 51 to col. 4, l. 53 which teach that a thin silicon oxide film may be formed by a thermal oxidation process which involves flowing oxygen gas (O2) over the exposed silicon surface).  
Beulens does not explicitly teach flowing nitrogen gas into the degassing chamber before and after flowing oxygen gas into the degassing chamber.  However, in Fig. 2 and ¶¶[0049]-[0069] as well as elsewhere throughout the entire reference Subramony teaches an analogous system and method for thermal oxidation of the surface of a silicon substrate by exposure to an oxygen-containing precursor gas.  In Fig. 2 an oxide film is formed in step (206) which this is preceded by a step (204) of pretreating the substrate with N2O and is followed by steps of post-treating the substrate with N2O (208) and purging the chamber with N2 (210).  Thus, in view of the teachings of Subramony an ordinary artisan would be motivated to perform pre- and post-treatment steps using a nitrogen-containing gas such as N2O with the motivation for doing so being to, for example, minimize film thickness non-uniformity and reduce the surface roughness of the silicon oxide layer.  
Regarding claim 6, Beulens does not explicitly teach that flowing oxygen gas into the degassing chamber occurs at a pressure between 80 Torr and 300 Torr.  However, in at least ¶[0052] Subramony teaches that the pressure in the chamber during the oxidation process is typically between 50 to 350 Torr with 200 Torr being preferred.  Thus, in view of the teachings of Subramony an ordinary artisan would be motivated to utilize a chamber pressure in the overlapping range of 80 to 300 Torr in order to form a higher quality and more uniform oxide layer.  
Regarding claim 7, Beulens does not explicitly teach that flowing nitrogen gas into the degassing chamber after flowing oxygen gas into the degassing chamber occurs at a pressure less than 20 Torr.  However, as noted supra with respect to the rejection of claim 4, in ¶[0087] Kryliouk specifically teaches flowing a purge gas comprised of nitrogen or hydrogen at a chamber pressure from 0.5 to 150 Torr and a flow rate of 1,000 to 30,000 sccm (i.e., 1 to 30 slm) for a time period of 30 s to 5 min during the purge step.  Thus, a person of ordinary skill in the art would look to the teachings of Kryliouk and would be motivated to utilize a flow of nitrogen at a pressure in the overlapping range of 0.5 to 150 Torr as a part of the purge step (210) performed after the oxidation step (206) in order to purge the system of any remaining gaseous oxygen and/or arsenic species.  

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beulens in view of Singh and further in view of Kryliouk, U’ren, and Walther still further in view of Ono. 
Regarding claim 9, Beulens teaches that a temperature in the degassing chamber is between 100 °C and 300°C during flowing oxygen and nitrogen gas into the degassing chamber to reduce arsenic outgassing on the substrate to the first amount (See, e.g., col. 4, ll. 13-39 which teach that exposing the As-doped Si substrate to N2O or NO to form a 1 to 3 nm oxide layer may be performed during cool-down or at the unloading temperature which is preferably less than 750 °C.  It is noted that although Beulens teaches that the unloading temperature is preferably greater than 550 °C in order to maximize throughput, as explained supra with respect to the rejection of claim 1, the use of a separate degassing chamber as per the teachings of Singh would facilitate the use of lower oxidation temperatures as the cool-down process would not tie up the process chamber used for As doping and, as such, would not lead to a reduction in throughput.  Since the oxidation temperature used in the method of Beulens determines the oxide thickness it is therefore considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal annealing temperature required during the N2O or NO thermal oxidation process of Beulens, including within the claimed range of 100 to 300 °C, which is necessary to produce the oxide thickness necessary to inhibit arsenic outgassing from the substrate.
Even if it is assumed arguendo that Beulens does not explicitly teach utilizing a temperature of 100 to 300 °C when flowing a mixture of oxygen and nitrogen gas into the degassing chamber, this would have been obvious in view of Ono.  In Figs. 1-3 and ¶¶[0013]-[0024] as well as elsewhere throughout the entire reference Ono teaches a method of low temperature oxidation of a silicon substrate using N2O at temperatures ranging from 50 to 350 °C by photodissociation.  The low temperature oxidation process utilized by Ono facilitates the use of, for example, plastic substrates that would otherwise be destroyed by thermal oxidation at elevated temperatures.  Thus, in view of the teachings of Ono an ordinary artisan would readily recognize that the oxidation process via N2O or NO exposure utilized in the method of Beulens may be performed at temperatures as low as 100 to 300 °C with the motivation for doing so being to minimize or avoid further outdiffusion of arsenic during the oxidation process. 
Regarding claim 16, Beulens teaches that a temperature in the degassing chamber is between 100 °C and 300°C during flowing oxygen and nitrogen gas into the degassing chamber to reduce arsenic outgassing on the substrate to the first amount (See, e.g., col. 4, ll. 13-39 which teach that exposing the As-doped Si substrate to N2O or NO to form a 1 to 3 nm oxide layer may be performed during cool-down or at the unloading temperature which is preferably less than 750 °C.  It is noted that although Beulens teaches that the unloading temperature is preferably greater than 550 °C in order to maximize throughput, as explained supra with respect to the rejection of claim 1, the use of a separate degassing chamber as per the teachings of Singh would facilitate the use of lower oxidation temperatures as the cool-down process would not tie up the process chamber used for As doping and, as such, would not lead to a reduction in throughput.  Since the oxidation temperature used in the method of Beulens determines the oxide thickness it is therefore considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal annealing temperature required during the N2O or NO thermal oxidation process of Beulens, including within the claimed range of 100 to 300 °C, which is necessary to produce the oxide thickness necessary to inhibit arsenic outgassing from the substrate.
Even if it is assumed arguendo that Beulens does not explicitly teach utilizing a temperature of 100 to 300 °C when flowing a mixture of oxygen and nitrogen gas into the degassing chamber, this would have been obvious in view of Ono.  In Figs. 1-3 and ¶¶[0013]-[0024] as well as elsewhere throughout the entire reference Ono teaches a method of low temperature oxidation of a silicon substrate using N2O at temperatures ranging from 50 to 350 °C by photodissociation.  The low temperature oxidation process utilized by Ono facilitates the use of, for example, plastic substrates that would otherwise be destroyed by thermal oxidation at elevated temperatures.  Thus, in view of the teachings of Ono an ordinary artisan would readily recognize that the oxidation process via N2O or NO exposure utilized in the method of Beulens may be performed at temperatures as low as 100 to 300 °C with the motivation for doing so being to minimize or avoid further outdiffusion of arsenic during the oxidation process. 

Claims 11-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beulens in view of Singh and further in view of Kryliouk, U’ren, and Walther and still further in view of Subramony. 
Regarding claim 11, Beulens teaches that the flowing oxygen and nitrogen gas into the degassing chamber to reduce arsenic outgassing on the substrate to the first amount comprises:
flowing oxygen gas into the degassing chamber after flowing nitrogen gas into the degassing chamber (see, e.g., Example 1 in col. 3, l. 51 to col. 4, l. 53 which teach that a thin silicon oxide film may be formed by a thermal oxidation process which involves flowing oxygen gas (O2) over the exposed silicon surface).  
Beulens does not explicitly teach flowing nitrogen gas into the degassing chamber before and after flowing oxygen gas into the degassing chamber.  However, in Fig. 2 and ¶¶[0049]-[0069] as well as elsewhere throughout the entire reference Subramony teaches an analogous system and method for thermal oxidation of the surface of a silicon substrate by exposure to an oxygen-containing precursor gas.  In Fig. 2 an oxide film is formed in step (206) which is preceded by a step (204) of pretreating the substrate with N2O and is followed by steps of post-treating the substrate with N2O (208) and purging the chamber with N2 (210).  Thus, in view of the teachings of Subramony an ordinary artisan would be motivated to perform pre- and post-treatment steps using a nitrogen-containing gas such as N2O with the motivation for doing so being to, for example, minimize film thickness non-uniformity and reduce the surface roughness of the silicon oxide layer.  
Regarding claim 12, Beulens does not explicitly teach that flowing oxygen gas into the degassing chamber occurs at a pressure between 80 Torr and 300 Torr.  However, in at least ¶[0052] Subramony teaches that the pressure in the chamber during the oxidation process is typically between 50 to 350 Torr with 200 Torr being preferred.  Thus, in view of the teachings of Subramony an ordinary artisan would be motivated to utilize a chamber pressure in the overlapping range of 80 to 300 Torr in order to form a higher quality and more uniform oxide layer.  
Regarding claim 13, Beulens does not explicitly teach that flowing nitrogen gas into the degassing chamber after flowing oxygen gas into the degassing chamber occurs at a pressure less than 20 Torr.  However, as noted supra with respect to the rejection of claim 8, in ¶[0087] Kryliouk specifically teaches flowing a purge gas comprised of nitrogen or hydrogen at a chamber pressure from 0.5 to 150 Torr and a flow rate of 1,000 to 30,000 sccm (i.e., 1 to 30 slm) for a time period of 30 s to 5 min during the purge step.  Thus, a person of ordinary skill in the art would look to the teachings of Kryliouk and would be motivated to utilize a flow of nitrogen at a pressure in the overlapping range of 0.5 to 150 Torr as a part of the purge step (210) performed after the oxidation step (206) in order to purge the system of any remaining gaseous oxygen and/or arsenic species.  
Regarding claim 18, Beulens teaches that the flowing the oxygen and nitrogen gas into the degassing chamber to reduce arsenic outgassing on the substrate to the first amount comprises:
flowing oxygen gas into the degassing chamber after flowing nitrogen gas into the degassing chamber (see, e.g., Example 1 in col. 3, l. 51 to col. 4, l. 53 which teach that a thin silicon oxide film may be formed by a thermal oxidation process which involves flowing oxygen gas (O2) over the exposed silicon surface).  
Beulens does not explicitly teach flowing nitrogen gas into the degassing chamber before and after flowing oxygen gas into the degassing chamber.  However, in Fig. 2 and ¶¶[0049]-[0069] as well as elsewhere throughout the entire reference Subramony teaches an analogous system and method for thermal oxidation of the surface of a silicon substrate by exposure to an oxygen-containing precursor gas.  In Fig. 2 an oxide film is formed in step (206) which this is preceded by a step (204) of pretreating the substrate with N2O and is followed by steps of post-treating the substrate with N2O (208) and purging the chamber with N2 (210).  Thus, in view of the teachings of Subramony an ordinary artisan would be motivated to perform pre- and post-treatment steps using a nitrogen-containing gas such as N2O with the motivation for doing so being to, for example, minimize film thickness non-uniformity and reduce the surface roughness of the silicon oxide layer.  
Regarding claim 19, Beulens does not explicitly teach that flowing oxygen gas into the degassing chamber occurs at a pressure between 80 Torr and 300 Torr.  However, in at least ¶[0052] Subramony teaches that the pressure in the chamber during the oxidation process is typically between 50 to 350 Torr with 200 Torr being preferred.  Thus, in view of the teachings of Subramony an ordinary artisan would be motivated to utilize a chamber pressure in the overlapping range of 80 to 300 Torr in order to form a higher quality and more uniform oxide layer.  
Regarding claim 20, Beulens does not explicitly teach that flowing nitrogen into the degassing chamber after flowing oxygen gas into the degassing chamber occurs at a pressure less than 20 Torr.  However, as noted supra with respect to the rejection of claim 14, in ¶[0087] Kryliouk specifically teaches flowing a purge gas comprised of nitrogen or hydrogen at a chamber pressure from 0.5 to 150 Torr and a flow rate of 1,000 to 30,000 sccm (i.e., 1 to 30 slm) for a time period of 30 s to 5 min during the purge step.  Thus, a person of ordinary skill in the art would look to the teachings of Kryliouk and would be motivated to utilize a flow of nitrogen at a pressure in the overlapping range of 0.5 to 150 Torr as a part of the purge step (210) performed after the oxidation step (206) in order to purge the system of any remaining gaseous oxygen and/or arsenic species.  

Response to Arguments
Applicant's arguments filed August 31, 2022, have been fully considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2010/0273291 to Kryliouk, et al. has been introduced to teach the newly added claim limitations.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714